Citation Nr: 1034532	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  10-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to April 11, 2008, for 
the grant of a 10 percent evaluation for right knee degenerative 
joint disease. 

2.  Entitlement to an effective date prior to April 11, 2008, for 
the grant of a 10 percent evaluation for left knee degenerative 
joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1943 to January 1946.  
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to a rating in excess of 10 
percent for right and left knee degenerative joint disease 
have been raised by the record.  See September 2009 claim.  
As such issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over them.  Therefore, such issues are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The claim for an increased rating was received on April 11, 
2008, and the evidence of record does not establish that right 
knee degenerative joint disease rose to a compensable level 
within the one year prior to that date.  

2.  The claim for an increased rating was received on April 11, 
2008, and the evidence of record does not establish that left 
knee degenerative joint disease rose to a compensable level 
within the one year prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 11, 2008, 
for the grant of a 10 percent evaluation for right knee 
degenerative joint disease have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009).

2.  The criteria for an effective date prior to April 11, 2008, 
for the grant of a 10 percent evaluation for left knee 
degenerative joint disease have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from a November 2008 rating decision, which 
granted an evaluation of 10 percent each for right and left knee 
degenerative joint disease effective as of April 11, 2008.  As a 
preliminary matter, the Board notes that the AOJ characterized 
these awards as a grant of service connection for right and left 
knee degenerative joint disease.  However, it is clear that such 
awards were not grants of service connection but, rather, were 
grants of compensable evaluations for the already service-
connected swelling of the joints, as manifested by degenerative 
joint disease.  In particular, the decision was issued in 
response to the Veteran's request for an "evaluation" for 
"rheumatoid arthritis," which was received on April 11, 2008.  
The AOJ interpreted such statement as a claim for an increased 
rating as to the service-connected swelling of the joints 
(acute), and provided the Veteran with appropriate notice in an 
April 2008 letter.  Further, the rating decision and rating sheet 
explains that the evaluations were granted as associated with the 
service-connected swelling of the joints, arthritis acute 
migratory type, generalized.  

Therefore, the issues on appeal are entitlement to an earlier 
effective date for an increased rating, namely, a 10 percent 
evaluation each for left and right knee degenerative joint 
disease.  The Veteran and his representative argue that he is 
entitled to an earlier effective date for such awards because he 
has had migratory-type arthritis since 1943.  See, e.g., notice 
of disagreement; appellate brief.

The Board first finds that no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Such provisions do not apply where, as 
here, the relevant facts are undisputed and the resolution of the 
claim is entirely dependent upon the application of relevant 
statutes and regulations.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Moreover, the Veteran was advised of the evidence and information 
necessary to establish an increased rating and an effective date 
in April 2008, prior to the November 2008 rating decision 
currently on appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186 (2002); Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
The Veteran's representative has also demonstrated actual 
knowledge of the necessary evidence and information by citing to 
applicable regulations in the appellate brief.  Furthermore, 
neither the Veteran nor his representative have argued that he 
has been prejudiced by any possible notice defects in this case, 
or that any pertinent evidence remains outstanding.  As such, no 
further action is necessary to fulfill VA's duties to notify and 
assist in this case.

The effective date of an evaluation and award based on an 
original claim or a claim for an increased evaluation is the date 
the claim is received or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For an 
increased rating claim, the effective date shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o).  

An application for VA compensation must generally be in the 
specific form prescribed by the VA Secretary, i.e., VA Form 21-
526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, 
any communication or action received from the claimant or certain 
specified individuals on the claimant's behalf which indicates an 
intent to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must 
identify the benefit sought.  Id.  Further, information contained 
in treatment records may constitute an informal claim for an 
increase in compensation or to reopen a claim where service 
connection has already been established for the condition at 
issue.  See 38 C.F.R. § 3.157(b); see also MacPhee v. Nicholson, 
459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

In this case, the Veteran was previously granted service 
connection for swelling of the joints (acute) with a 
noncompensable evaluation, effective from April 1, 1946.  See 
October 1949 rating decision and notice.  The Veteran 
subsequently applied for an increased evaluation for such 
disability, as well as for a permanent and total disability 
evaluation for pension purposes, on numerous occasions, based in 
part on evidence of osteoarthritis and swelling in the knees.  
However, the previous claims for an increased rating for the 
service-connected swelling of the joints were denied.  As the 
Veteran was notified of his appellate rights and did not further 
appeal from rating decisions dated in March 1974, October 1977, 
and February 1998, such decisions by the AOJ became final.  See 
38 U.S.C. § 4005(c) (1970 & 1976); 38 U.S.C.A. § 7105(c) (West 
1991 & 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973 & 1977); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998 & 2009).  

In the 1977 decision, the AOJ also denied separate service 
connection for arthritis, and a permanent and total disability 
evaluation for pension purposes.  The Veteran appealed from the 
denial of a permanent and total disability evaluation for pension 
purposes, but not from the denial of an increased evaluation for 
the service-connected swelling of the joints or the denial of 
service connection for arthritis.  See November 1978 notice of 
disagreement.  He was eventually granted nonservice-connected 
pension based, in part, on generalized joint paints.  See July 
1979 VA examination report, August 1979 rating decision, October 
1979 notice.  Nevertheless, the denial of an increased evaluation 
for the service-connected swelling of the joints, as well as 
separate service connection for arthritis, remained final.  See 
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1977).  

The AOJ again denied a compensable rating for the service-
connected swelling of the joints in October 2002.  Although the 
Veteran appealed from such denial, the Board eventually denied 
such claim in June 2006, and he did not further appeal.  
Therefore, this decision by the Board became final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & 2002); 38 C.F.R. § 20.1100 (2000 & 2009).

Thereafter, VA received no further communication from the Veteran 
until April 11, 2008, when he requested an "evaluation" for 
"rheumatoid arthritis."  As noted above, the AOJ granted a 
separate evaluation of 10 percent each for right and left knee 
degenerative joint disease, effective the date of such claim.  
This award was based on findings that the Veteran was diagnosed 
with migratory type arthritis in service, and the May 2008 VA 
examination showed degenerative joint disease in both knees.  See 
November 2008 rating decision.  

Evidence received in support of the April 2008 increased rating 
claim includes statements from the Veteran, VA and private 
treatment records dated from November 2005 forward, and a May 
2008 VA examination report.  Such evidence does not establish an 
increase in the severity of the Veteran's disability within the 
one year prior to April 11, 2008.  See 38 C.F.R. § 3.400(o).  
Similarly, his treatment records do not constitute an informal 
claim for an increased rating prior to that date.  See 38 C.F.R. 
§ 3.157(b).  Specifically, a November 2007 VA problem list 
reflects treatment for osteoarthritis with specific reference to 
problems in the hands and toes, but there is no reference to the 
knees.  There is no indication of any treatment for degenerative 
joint disease of the knees or any measurement of the extent of 
such symptoms other than in the May 2008 VA examination report.  
At that time, the Veteran reported only that his symptoms of 
bilateral knee pain and swelling have progressively worsened 
since onset in approximately 1960.  He has not claimed otherwise 
during the course of this appeal.  As noted above, the Veteran 
was denied a compensable evaluation for his service-connected 
swelling of the joints, including symptoms in the knees, in a 
June 2006 Board decision, and he did not further appeal from such 
decision.  Moreover, the Veteran did not request to reopen his 
previously denied claim for service connection for 
osteoarthritis.  See 38 C.F.R. § 3.400(q), (r).

In summary, while there may be evidence of treatment for 
degenerative joint disease (or arthritis) prior to April 11, 2008, 
the Veteran's previous claims for service connection and an 
increased evaluation based on such evidence were finally denied.  
The Veteran's treatment records do not constitute an informal 
claim for an increased rating prior to that date under 38 C.F.R. 
§ 3.157(b).  







(CONTINUED ON NEXT PAGE)


Therefore, the Veteran's claim for an increased rating was 
received on April 11, 2008.  The evidence of record does not 
establish that his right and left knee symptoms, including 
swelling of the joints or degenerative joint disease, first rose 
to a compensable level within the one year prior to April 11, 
2008.  As such, the correct date for the grant of a 10 percent 
evaluation for right and left knee degenerative joint disease is 
April 11, 2008, the date the claim was received.  See 38 C.F.R. 
§ 3.400(o).


ORDER

An effective date prior to April 11, 2008, for the grant of a 10 
percent evaluation for right knee degenerative joint disease is 
denied. 

An effective date prior to April 11, 2008, for the grant of a 10 
percent evaluation for left knee degenerative joint disease is 
denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


